DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Howison on 3/11/2021.

The application has been amended as follows: 
1.	(Currently Amended) An electronic device comprising:
an image sensor; and
a processor, 
wherein the image sensor comprises a micro lens and a light-receiving sensor pixel converting light passed through the micro lens to an electric signal, the light-receiving sensor pixel comprising a first floating diffusion region and a second floating diffusion region, and is configured to divide the light-receiving sensor pixel into a first area and a second area based on one of the first and second floating diffusion regions being 
the processor is configured to control the image sensor to activate the first floating diffusion region to acquire a first image of an external object and activate the second floating diffusion region to acquire a second image of the external object and to synthesize at least part of the first image and at least part of the second image to generate a third image having a resolution higher than the resolution of the first image or the second image,
wherein the image sensor is configured to form the first area and the second area that is smaller than the first area based on the first floating diffusion region being activated and form the first area and the second area that is larger than the first area based on the second floating diffusion region being activated.

2.	(Canceled) 
4.	(Currently Amended) The electronic device of claim 1, wherein the processor is configured to control to acquire the first image based on a signal corresponding to the first area among [[the ]]signals acquired based on the first floating diffusion region of the image sensor being activated and the second image based on a signal corresponding to the second area among [[the ]]signals acquired based on the second floating diffusion region of the image sensor being activated.



15.	(Currently Amended) An image up-sampling method of an electronic device, the method comprising:
acquiring a first image of an external object by activating a first floating diffusion region of a light-receiving sensor pixel; 
acquiring a second image of the external object by activating a second floating diffusion region of the light-receiving sensor pixel; and
generating a third image by synthesizing at least part of the first image and at least part of the second image, the third image having a resolution higher than a resolution of the first or second images,
wherein the light-receiving sensor pixel is configured to be divided into a first area and a second area that are different in size from each other based on one of the first and second floating diffusion regions being activated, the first area being larger than the second area based on the first floating diffusion region being activated, and the second area being larger than the first area based on the second floating diffusion region being activated.

16.	(Canceled) 

17.	(Currently Amended) The method of claim [[16]] 15, wherein acquiring the first image comprises acquiring the first image based on a signal corresponding to the first area among signals acquired based on the first floating diffusion region being 



Allowable Subject Matter
Claims 1, 3-11, 15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, the prior art of record fails to disclose the second area is smaller than the first area based on the first floating diffusion region being activated in the first image and the second area is larger than the first area based on the second floating diffusion being activated in the second image and then combining the two images.

Regarding claims 3-11 and 17-20, they depend from one of claims 1 and 15 and are therefore allowable for the same reasons as stated above (see claims 1 and 15)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2017/0013217 A1) discloses a pixel comprising two areas (short exposed area and long exposed area; fig. 6).  However, the two areas always stay the same size regardless of what floating diffusion is activated.
Minagawa et al. (US 2013/0057744 A1) discloses a pixel with four floating diffusions that separate the pixel into four photosensitive regions (fig. 25).  These regions can be read out individually to create an image with a high number of pixels ([0366]).
Suzuki (US 2009/020059 A1) discloses a pixel which can be divided into three or more by a plurality of separation lines formed by separation transistors 55 (figs. 6-7; [0170]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        3/13/2021